Name: 84/141/EEC: Council Decision of 5 March 1984 amending Decision 76/402/EEC on the level of the interest rate subsidy provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  financial institutions and credit;  agricultural structures and production;  EU finance
 Date Published: 1984-03-15

 Avis juridique important|31984D014184/141/EEC: Council Decision of 5 March 1984 amending Decision 76/402/EEC on the level of the interest rate subsidy provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy Official Journal L 072 , 15/03/1984 P. 0026 - 0026*****COUNCIL DECISION of 5 March 1984 amending Decision 76/402/EEC on the level of the interest rate subsidy provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy (84/141/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/436/EEC (2), and in particular the second subparagraph of Article 8 (2) thereof, Having regard to the proposal from the Commission, Whereas the Italian Government has requested an extension of the validity of Decision 76/402/EEC (3), as last amended by Decision 82/437/EEC (4), which is applicable until 31 December 1983; Whereas the rate of interest currently applicable in Italy to long-term agricultural loans is 19,5 %, which is 6,1 % higher than the rate on which Decision 76/402/EEC was based; Whereas an interest rate of 19,5 % and interest rate subsidies of 9, 11 and 12 % respectively would mean that the recipient would be called upon to bear a rate of interest in excess of the minimum laid down by Directive 72/159/EEC, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 1984, Article 4 of Decision 76/402/EEC is hereby replaced by the following: 'Article 4 This Decision shall apply until 30 June 1984.' Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 5 March 1984. For the Council The President M. ROCARD (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 193, 3. 7. 1982, p. 37. (3) OJ No L 108, 26. 4. 1976, p. 39. (4) OJ No L 193, 3. 7. 1982, p. 38.